             Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 1 of 7



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
10                                           )
                   Plaintiff,                )       REPLY IN SUPPORT OF
11                                           )       MOTION TO SUPPRESS
            v.                               )  TEXT MESSAGES OBTAINED IN
12                                           )   VIOLATION OF THE FOURTH
     Matthew Bowen,                          )            AMENDMENT
13                                           )
                   Defendant.                )
14                                           )

15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby replies to the
18
     Government’s Response (Doc. 41) and, for the additional reasons set forth below,
19
     moves this Court to suppress all text messages sent or received on any date other than
20

21   December 3, 2017.
22         The Governments recitation of the facts clarifies and supports the operative point
23
     that is at the heart of the Fourth Amendment question presented here; that is, that
24

25
     federal agents learned of text messages between Bowen and Agent Jaseph on the same

26   date as the conduct alleged in Count I, December 3, 2017. (Doc. 41 at p. 3.) Although


                                                                                              1
              Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 2 of 7



     the Government asserts that “federal agents learned that the defendant communicated
 1

 2   with at least one of the other responding Border Patrol agents via text message later that
 3   same day about the incident,” id. (emphasis added), that characterization is incorrect.
 4
     The paragraphs of the search warrant affidavit cited by the Government, ¶¶ 16-17,
 5

 6   describe what Agent Jaseph told investigators. He said that after he met in person with

 7   Bowen after the incident on December 3, 2017, the two of them exchanged a few text
 8
     messages on that day, which Jaseph subsequently deleted. Nothing in those paragraphs,
 9
     or anywhere in the affidavit, does Jaseph or any other person suggest that Bowen was
10

11   texting with any other agent, besides Agent Jaseph or that he and Jaseph texted each
12   other at any later point.
13
           That critical fact was further corroborated by the Government’s own
14
     investigation prior to obtaining the search warrant for Bowen’s and Jaseph’s cell
15

16   phones. Data obtained from the service showed that these two agents were in
17   communication with each other on the day of the incident. (Id., citing Search Warrant
18
     Affidavit at ¶¶ 18-24.) For this reason, the Government has mischaracterized Bowen’s
19

20
     argument as to the overbreadth of the warrant. (Doc. 41 at pp. 7, 9.) Bowen maintains

21   that the warrant authorizing the search of his cell phone offended the Fourth
22
     Amendment’s specificity requirement. “Specificity has two aspects: particularity and
23
     breadth. Particularity is the requirement that the warrant must clearly state what is
24

25   sought. Breadth deals with the requirement that the scope of the warrant be limited by

26



                                                                                               2
              Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 3 of 7



     the probable cause on which the warrant is based.” In re Grand Jury Subpoenas Dated
 1

 2   Dec. 10, 1987, 926 F.2d 847, 856-57 (9th Cir. 1991).
 3         The Government cherry-picked passages from the warrant to support its reading
 4
     that the warrant authorized a wholesale search of Bowen’s phone, so long as the
 5

 6   evidence it seizes “pertains in any way” to the December 3, 2017 civil rights crime. (Id.

 7   at p. 4.) In fact, the warrant limited agents to search only those portions of the electronic
 8
     storage media “that reasonably appear to contain some or all of the evidence described
 9
     in the warrant.” (Affidavit at ¶ 30.) The only text message evidence described in the
10

11   warrant were those between Bowen and Joseph on one specific date. The affidavit
12   established probable cause to believe evidence of a crime would be found only on text
13
     messages sent or received on December 3, 2017.
14
           The scope of a search is limited by the probable cause upon which the warrant is
15

16   based. In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d at 856-57; United
17   States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009). Thus, by the
18
     express written language of the warrant itself, agents were not authorized to search
19

20
     every part of Bowen’s phone. For instance, they could not have searched email, photos,

21   social media applications, other messaging applications such as What’s App or those
22
     with internal messaging capabilities such as Facebook, Twitter or Words with Friends.
23
     Nor were agents permitted to search, as they did, four months’ worth of text messages
24

25   (1328 individual messages) that Bowen sent and received to anyone. Bowen’s cell

26   phone was not a free-for-all for the agents to search. It was limited to the probable cause


                                                                                                 3
              Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 4 of 7



     set forth in the Affidavit, which in turn was limited to December 3, 2017. Contrary to
 1

 2   the Government’s argument, the date restriction was created by the warrant affidavit
 3   itself. It is not a creation of the defense, nor is it nonsensical to rely on the plain
 4
     language of the affidavit. (Doc. 41, p. 10, citing United States v. Gorman, 104 F.3d 272,
 5

 6   275 (9th Cir. 1996) (“Plain meaning and common sense are landmarks for the execution

 7   and interpretation of the language of the search warrant.”) (citations omitted)).
 8
            Four of the six cases cited by the Government on the Fourth Amendment’s
 9
     particularity requirement do not address electronic records,1 which are subject to unique
10

11   analysis since the Supreme Court’s unanimous opinion in Riley v. California, 573 U.S.
12   373 (2014) (imposing a search warrant requirement for the search of cell phones and
13
     putting the scope of a wholesale cell phone search in perspective by explaining that “it
14
     would typically expose to the government far more than the most exhaustive search of a
15

16   house.”) 573 U.S. at 396, 401 (emphasis in original). The other two cases address
17   searches of computers but predate Riley, as well as the seminal Ninth Circuit opinion on
18
     searches of electronic records, United States v. Comprehensive Drug Testing, Inc., 621
19

20
     F.3d 1162, 1177 (9th Cir. 2010) (en banc) (reversed on other grounds).2 In United States

21   v. Wong, 334 F.3d 831 (9th Cir. 2003), agents executing a search warrant during a murder
22

23   1United States v. Spilotro, 800 F.2d 959 (9th Cir. 1986) (searches of business, home, safe
     deposit box and person); United States v. Marques, 600 F.2d 742 (9th Cir. 1979) (search
24   of home); United States v. Mann, 389 F.3d 869 (9th Cir. 2004) (search of campsite);
25   United States v. Cardwell, 680 F.2d 75 (9th Cir. 1982) (search of business).

26   2That case is discussed in Bowen’s Motion to Suppress and therefore will not be
     revisited here. (Doc. 29 at p. 5.)

                                                                                               4
             Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 5 of 7



     investigation discovered child pornography while searching the defendant’s computer.
 1

 2   334 F.3d at 835. The Ninth Circuit held that the search of the computer was justified
 3   when the search warrant permitted a search of computers for “data as it relates to this
 4
     case” because it was reasonably believed that depictions or information relating to the
 5

 6   murder could be located on the computer. Id. at 836. In United States v. Adjani, 452 F.3d

 7   1140 (9th Cir. 2006), the Court cautiously upheld seizures of intermingled documents in
 8
     the computer context, but stated in prescient fashion:
 9
                  “The contours of [the Fourth Amendment’s] protections in
10                the context of computer searches pose difficult questions.
11                Computers are simultaneously file cabinets (with millions
                  of files) and locked desk drawers; they can be repositories
12                of innocent and deeply personal information, but also of
13                evidence of crimes.... As society grows ever more reliant
                  on computers ... courts will be called upon to analyze
14                novel legal issues and develop new rules within our well
                  established Fourth Amendment jurisprudence.”
15

16   Id. at 1151. Indeed, those “new rules” began to take shape in Comprehensive Drug
17   Testing and Riley, two important cases the Government ignores in its filing. The
18
     Government similarly fails to address Bowen’s well-supported argument that interpreting
19

20
     the scope of the warrant at issue requires the Court to exercise “vigilance” in striking the

21   right balance between the government’s interest in law enforcement and the right of
22
     individuals to be free from unreasonable searches and seizures. (Doc. 29 at pp. 5-6.)
23
           Finally, this Court should reject the Government’s effort to save the
24

25   unconstitutional seizure in this case. Gerome Gage, Special Agent of the U.S. Customs

26   and Border Protection Office of Professional Responsibility conducted the investigation


                                                                                               5
              Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 6 of 7



     leading to Bowen’s indictment. He was the affiant who secured the search warrant. He
 1

 2   conducted the search of Bowen’s cell phone. Gage knew his warrant affidavit established
 3   probable cause as to text messages sent or received on December 3, 2017, therefore his
 4
     seizure of texts well before and after that date does not constitute “objectively reasonable
 5

 6   reliance” on the warrant, as is required for the good faith exception to apply. United States

 7   v. Leon, 468 U.S. 897, 992 (1984).
 8
           With respect to the plain view doctrine, once again the context of a cell phone
 9
     search requires a judicious analysis. The concern is that, “[o]nce the government has
10

11   obtained authorization to search the hard drive [or phone], the government may claim
12   that the contents of every file it chose to open were in plain view and, therefore,
13
     admissible… .” Comprehensive Drug Testing, Inc., 621 F.3d at 1176. This reasoning
14
     appears to pertain most aptly to a search of every application on an individual’s cell
15

16   phone, which, as stated above, would offend the Fourth Amendment. But here, the
17   extraction of Bowen’s text messages was accomplished electronically, by connecting the
18
     phone to a computer and then running a program called Cellebrite. This circumstance
19

20
     makes the plain view analysis inapplicable. As the Supreme Court explained, “[t]he

21   rationale of the plain-view doctrine is that if contraband is left in open view and is
22
     observed by a police officer from a lawful vantage point, there has been no invasion of a
23
     legitimate expectation of privacy and thus no ‘search’ within the meaning of the Fourth
24

25   Amendment – or at least no search independent of the initial intrusion that gave the

26   officers their vantage point.” Minnesota v. Dickerson, 508 U.S. 366, 375 (1993). Bowen


                                                                                                6
             Case 4:18-cr-01013-DTF Document 43 Filed 03/07/19 Page 7 of 7



     did not leave his text messages in open view, nor did he relinquish his expectation of
 1

 2   privacy in all of his text messages. The only reason the agents were in a position to view
 3   them was because Cellebrite was run to extract all of the text messages on Bowen’s
 4
     phone. The government should have restricted the extraction to December 3, 2017.
 5

 6   Alternatively, as with searches of computers, agents could have utilized a taint team to

 7   separate text messages sent or received on that date from any others. See, e.g. United
 8
     States v. Sedaghaty, 728 F.3d 885 (9th Cir. 2013).
 9
           For all the reasons set forth in the Motion to Suppress should be granted.
10

11                      Respectfully submitted this 7th day of March, 2019.

12                                   LAW OFFICE OF SEAN CHAPMAN, P.C.

13                                   BY: /s/ Sean Chapman
                                                Sean Chapman
14

15

16                               CERTIFICATE OF SERVICE
17
           The undersigned certifies that on March 7, 2019, he caused to be electronically
18
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
19

20   which sent notification to the following:

21
     Monica Ryan
22
     Monica.Ryan@us.doj.gov
23   US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
24   Tucson, AZ 85701-4050
25

26   Serena Lara


                                                                                             7
